DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response to amendment filed on 02/10/21 has been acknowledged. It is noted that claims 1-10 are pending in the application.

Response to Arguments
Applicant's arguments filed 02/10/21 have been fully considered but they are not persuasive.
Applicant's arguments:
1) Applicant argued page 5 that Schmidt et al do not teach or suggest the feature "the at least one image being a visible light image" as recited in claim 1 and 10.
Examiner's answer:
The Examiner respectfully disagrees.
The Office respectfully disagrees with the Applicant's arguments and submits that the Office position is based on the fact that it is well settled that, the teachings or suggestions of the prior art that have been used as evidence within a rejection of the claimed invention in view of the prior art under 35 U.S.C. 102 or 103, as set forth by the Court, are to be evaluated and determined not just from one or more specifically identified quotes to individual sections of the text of the prior art document but are in fact to be evaluated and determined from all that the prior art document teaches or suggests, In re BODE et al, 193 USPQ 12 at 17 (CCPA, 1977), with some reliance on the knowledge of one of ordinary 
In view of the above set forth by the Court, it is respectfully pointed out to applicant that, as stated in the previous Office action, Schmidt et al reference discloses clearly the claimed language of the present invention with the argument “the at least one image being a visible light image” anticipated by the description in Schmidt et al of camera (10 @ figures 1-2) having a housing camera (12 @ figures 1-2) includes an infrared camera module and a visible-light camera module, wherein the camera comprising: emitting laser radiation to a target point (claim 18) with a laser distance measurement unit (e.g., laser pointer 18, figure 1; see col. 4, lines 50-60: e.g., the camera 10 includes a laser pointer 8 for targeting, where the target temperature and distance reading maybe displayed) of the laser distance measurement device (camera 10 @ figures 1-2) and acquiring at least one image of at least one target environment of the target point with a camera (claim 18: e.g., VL sensor or IR sensor) of the laser distance measurement device (10, figures 1-2), the at least one image being a visible image (col.4 lines 54-56: e.g., a display 20 is located on the back of the camera so that infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed and col.6 lines 40-67: e.g., The camera according to the embodiments of the invention can operate in one of three display modes; 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images...  Temperatures can also be displayed on a visible-light only image from the recorded but not displayed infrared image …the visible-light image is scaled to match the camera display….  Because the two images are matched, the camera operator can easily identify points-of-interest in the infrared image with objects in the visible-light image simply by noting where the features of interest overlie each other in the two images).Thus, the Office Action has shown clearly that the asserted Schmidt et al teaches or suggest clearly "each and every elements of claimed invention" (See OA below, claims 1 and 10). Therefore, the limitations of Schmidt et al is met the claimed invention.


Applicant's arguments:
2) Applicant argued pages 5-6 that Schmidt et al do not teach or suggest the feature "…It is also important to note that there is no disclosure or suggestion in Schmidt of correcting a parallax error between a visible light image and the laser pointer." as recited in claims.
Examiner's answer:
Schmidt et al clearly teaches the laser pointer in detecting or correcting parallax errors at col.13 lines 47-67 that the laser pointer can be turned on using one of the camera's programmable buttons or by other mechanisms by the camera operator.  At a reasonable distance, the spot 100 on the target can be seen in the visible-light image (FIG. 24) and in the blended visible-light and infrared image that has been corrected for parallax error (FIG. 25).  As noted above, the correction for parallax error registers the IR imagery with the VL imagery on the display. Because the laser pointer is mounted so close to the VL lens, as shown in FIG. 1, correction for parallax between the IR and VL imagery also effectively corrects any parallax error between the IR imagery and the laser pointer.  Once the laser spot is identified in the blended image (FIG. 25), the camera operator can adjust the camera pointing until the laser spot in the blended image matches the spot of interest 102 in the infrared image (FIG. 26).  The laser beam then marks the target at the point-of-interest (FIG. 26).  This occurs, of course, because the correction for parallax error between the IR and VL imagery also corrected the parallax error between the laser pointer and the IR imagery. Therefore, the limitations of Schmidt et al is met the claimed invention.

Applicant's arguments:
3) Applicant argued pages 6-7 that Schmidt et al do not teach or suggest the feature "… there is no parallax error correction between the visible light image and the laser spot 210. The parallax error is insignificant or negligible due to the positioning of the laser pointer adjacent to the VL sensor and therefore does not need to be corrected. Parallax correction is performed between the IR image and the laser pointer in that the parallax calibration data is used to automatically provide a reference mark 222 in the IR Schmidt does not disclose or suggest the limitation of “correcting a parallax error in the display of the at least one image overlaid with the marker of the target point” when the at least one image is a visible light image. Because Schmidt does not disclose each and every limitation of claim 1, as amended, the rejection of claim 1 under 35 U.S.C. § 102 as being anticipated by Schmidt should be withdrawn." as recited in claims.
Examiner's answer:
It is not persuasive.
Schmidt discloses clearly the claimed invention such as at col. 2 line 45 to col.3 line 5 that a method for marking a hot spot on an object where the hot spot is identified by infrared (IR) imaging.  The method includes viewing the hot spot on a blended image of the object being shown on a camera display.  The blended image is a blend of an IR and visible light (VL) image of the object captured with lenses offset from each other, resulting in a parallax error.  The method includes registering the IR and VL images to correct the parallax error and viewing a marking spot on the blended image.  The marking spot is projected by a camera pointer along a trajectory approximately equal to the optical axis of the VL lens.  The method also includes re-positioning the pointer to project the marking spot onto the hot spot of the object by moving the camera while monitoring movement of the marking spot on the displayed blended image until a location of the marking spot coincides with a position of the hot spot on the displayed blended image. Therefore, the limitation of Schmidt is met the claimed invention “the laser pointer of the camera is involved in the parallax correction for marking spot from the laser pointer depicted in the IR and VL images”.
Also, Schmidt discloses overlaying a marker of a target point on an image as part of a parallax correction process (figures 22-23 and col.14 lines 20-39: e.g., The operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) and then switches the display back to the Infrared only (see FIG. 22) where the marking 212 Is registered with the Infrared Image and It Is displayed on the Infrared Image, positioned In the center quarter of the display area. This occurs, of the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer ... The operator then adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display, (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest). Therefore, the limitation of Schmidt is met the claimed invention “the laser pointer in detecting or correcting parallax errors and overlaying a marker of a target point on an image as part of a parallax correction process”.
It is respectfully pointed out to applicant that, as stated in the previous Office action, Schmidt et al reference discloses clearly the claimed language of the present invention with the argument "correcting a parallax error in the display of the at least one image overlaid with the marker of the target point" is anticipated by the description in Schmidt et al of camera (10 @ figures 1-2) having a housing camera (12 @ figures 1-2) includes an infrared camera module and a visible-light camera module, and a laser pointer 18 (col.4 lines 40-48: e.g., camera 10 according to an embodiment of the invention.  The housing includes an infrared camera module and a visible-light camera module.  In particular, the camera 10 includes a camera housing 12, a Visible-Light (VL) lens 13, an infrared lens 14, focus ring 16 and a laser pointer 18), wherein the camera (10@ figures 1-2) for correcting a parallax error in the display of the at least one image (marking [212 @ figure 21] is registered with the infrared image) overlaid with the marker (marks the laser spot [210 @ figures 20-21]) of the target point (figures 9-10, 20-21, 22-23, 27-28 and col.14 lines 20-39: e.g., The operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) and then switches the display back to the Infrared only (see FIG. 22) where the marking 212 Is registered with the Infrared Image and It Is displayed on the Infrared Image, positioned In the center quarter of the display area. This occurs, of course, because the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer, since the laser pointer is mounted very closely to the VL lens as shown in FIG. 1. Accordingly, the laser pointer projects along a trajectory approximately equal to that of the optical axis of the VL lens. The operator then adjusts the camera pointing so that the mark 212 on the infrared display matches the thermal spot of interest 214 on the infrared display, (see FIG. 23) Once that happens, the laser beam then strikes the target at the point of interest). Thus, the Office Action has shown clearly that the 


    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale

For the reasons set forth above the arguments, it is believed that the rejection of the claims 1-10 under 35 U.S.C. 102 & 103 is proper.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (US 8,531,562).
Regarding claim 1; Schmidt et al discloses a method for operating a hand-held laser distance measurement device (e.g., camera 10 @ figures 1-2 and 20-23) for contactless distance measurement in a calibration mode, comprising:
emitting laser radiation to a target point (claim 18: e.g., projecting the laser beam via the laser pointer along a trajectory generally parallel to the optical axis of the IR lens; pointing the camera toward a target such that the laser beam projects a laser spot on the target) with a laser distance measurement unit (e.g., laser pointer 18, figure 1; see col. 4, lines 50-60), the camera 10 includes a laser pointer 8 for targeting, where the target temperature and distance reading maybe displayed) of the laser distance measurement device (camera 10 @ figures 1-2);
acquiring at least one image of at least one target environment of the target point with a camera (claim 18: e.g., VL sensor or IR sensor) of the laser distance measurement device (10, figures 1-2), the at least one image being a visible light image (col.4 lines 54-56: e.g., a display 20 is located on the back of the camera so that infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed and col.6 lines 40-67: e.g., The camera according to the embodiments of the invention can operate in one of three display modes; 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images...  Temperatures can also be displayed on a visible-light only image from the recorded but not displayed infrared image …the visible-light image is scaled to match the camera display….  Because the two images are matched, the camera operator can easily identify points-of-interest in the infrared image with objects in the visible-light image simply by noting where the features of interest overlie each other in the two images);
e.g., laser spot 210 @ figures 21) overlaid with a marker (212 @ figure 21) of the target point using a screen (20 @ figure 2) of the laser distance measurement device (10 @ figures 1-2); and
	correcting a parallax error (col.14 lines 20-39: e.g., the operator marks the laser spot 210 on the display with a marking 212 such as a circle (see FIG. 21) and then switches the display back to the infrared only (see FIG. 22) where the marking 212 is registered with the infrared image and it is displayed on the infrared image, positioned in the center quarter of the display area. This occurs, of course, because the correction for parallax from focusing the infrared image also corrected the parallax error between the infrared image and the laser pointer, since the laser pointer is mounted very closely to the VL lens as shown in fig. 1) in the display of the at least one image (210 @ figure 21) overlaid with the marker (212 @ figure 21) of the target point. See figures 1-30
	Regarding claim 2; Schmidt et al discloses further comprising: correcting the parallax error by adjusting a relative position of the at least one image and of the marker with respect to one another (col.2 lines 45-60: e.g., registering the IR and VL images to correct the parallax error and viewing a marking spot on the blended image. The marking spot is projected by a camera pointer along a trajectory approximately equal to the optical axis of the VL lens).
	Regarding claim 3; Schmidt et al discloses the relative position of the at least one image (IR image and VL image) and the marker (e.g., hot spot) with respect to one another is corrected by an operator input (figure 3 and col.2 lines 45-61 and col.4 lines 4-42: e.g., the MSP430 interfaces with the user interface including camera buttons, mouse, LCD backlight, and the smart battery. It reads these inputs and provides the information to the embedded processor card engine where it is used to control the GUI and provides other system control functions).
Regarding claim 4; Schmidt et al discloses further comprising: shifting the relative position of the at least one image (IR image and VL image) and the marker (e.g., hot spot) with respect to one another using operator elements (col.2 line 45 to col.3 line 17: e.g., viewing the movement of the reference mark on the display until a position of the reference mark coincides with a position of the image of the marking spot).
Regarding claim 6; Schmidt et al discloses further comprising: shifting the relative position of the at least one image and of the marker with respect to one another using an item of software executed on an external data processing device (user interface and col.5 lines 55-67 and col.12 lines 53-67: e.g., All of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera).
Regarding claim 7; Schmidt et al discloses further comprising: correcting automatically the relative position of the at least one image and of the marker with respect to one another (col.7 line 66 to col.8 line 23: e.g., parallax error between the visible-light image and the infrared image is corrected automatically by the camera).
Regarding claim 8; Schmidt et al discloses the relative position of the at least one image (IR image point and VL image point [202 @ figures 27-28]) and of the marker (200 @ figures 27-28) with respect to one another is corrected automatically by detecting the target point in the at least one image and determining a position of the target point, and the relative position of the at least one image and of the marker with respect to one another is corrected such that the marker lies on the determined position of the target point (col.14 lines 1-19: e.g., FIGS. 27 and 28 show an associated sequence of events. In this case, the infrared focus is adjusted as normally done by observing the sharpness of the infrared image. A computer-generated laser spot reference mark 200 is registered with the infrared image so that a representative mark (e.g., circle) is displayed on the infrared image in FIG. 27. The camera operator then adjusts the camera pointing until the laser calibration mark 200 lies over the infrared point-of-interest 202 in FIG. 28).
Regarding claim 9; Schmidt et al discloses further comprising: initiating the calibration mode by an operator input (col.14 lines 1-19: e.g., the camera operator then adjusts the camera pointing until the laser calibration mark 200 lies over the infrared point-of-interest 202 in FIG. 28).

Regarding claim 10; Schmidt et al discloses a laser distance measurement device (10 @ figures 1-2), comprising:
claim 18: e.g., pointer laser, VL sensor, and IR sensor) configured to determine contactlessly a distance to a target point (e.g., a target distance [d @ figure 4]) by emitting a laser beam to the target point (target scene and claim 18);
a camera (col.4 lines 40-60: e.g., visible light camera module and/or the infrared camera module) configured to acquire at least one image of at least one target environment of the target point (e.g., target scene in claim 18), the at least one image being a visible light image (col.4 lines 54-56: e.g., a display 20 is located on the back of the camera so that infrared images, visible light images and/or blended images of Infrared and Visible-Light may be viewed and col.6 lines 40-67: e.g., the camera according to the embodiments of the invention can operate in one of three display modes; 1) full screen visible, infrared and/or blended, 2) picture-in-a-picture such as partial infrared image in a full screen visible image, and 3) infrared color alarms in visible-light images...  Temperatures can also be displayed on a visible-light only image from the recorded but not displayed infrared image …the visible-light image is scaled to match the camera display….  Because the two images are matched, the camera operator can easily identify points-of-interest in the infrared image with objects in the visible-light image simply by noting where the features of interest overlie each other in the two images);
a screen (e.g., display 10 @ figure 2) configured to output a display of the at least one image (e.g., laser spot 210 @ figures 21) overlaid with a marker (212 @ figure 21) of the target point; and
at least one computing unit (figures 3-4 and col.12 lines 53-57: e.g., all of the image display techniques described for the camera can also be implemented in software that runs on a PC host computer and can be applied to images captured by the camera) configured to correct a parallax error (col.5 lines: e.g., the parallax error is corrected electronically using software manipulations. This provides the capability to electronically correct the displayed images for parallax) in the display of the at least one image (210 @ figure 21) overlaid with the marker (212 @ figure 21) of the target point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US Patent No. 8, 531,562) in view of Stuart et al (US 2004/0176725).
Regarding claim 5; Schmidt et al discloses al of feature of claimed invention except for shifting the relative position of the at least one image and of the marker with respect to one another using a touch-sensitive screen. However, Stuart et al teaches that it is known in the art to provide shifting the relative position of the at least one image and of the marker with respect to one another using a touch- sensitive screen (108 @ figures 1-3 and paragraph [0067]). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Schmidt et al with limitation above as taught by Stuart et al for the purpose of depressing different portions of the screen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 11, 2021

							/SANG H NGUYEN/                                                                                            Primary Examiner, Art Unit 2886